Case 2:20-cv-03596-SJF-ST Document 62 Filed 08/10/20 Page 1 of 2 PageID #: 701

                 CIVIL CAUSE FOR STATUS CONFERENCE                         FILED
                                                                           CLERK
                                                                  8/10/2020 4:25 pm
BEFORE: JUDGE FEUERSTEIN
                                                                     U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF NEW YORK
                                                                     LONG ISLAND OFFICE
DATE: August 10, 2020                       TIME:(30 MINUTES)


CASE NUMBER:            2:18-cv-03594-SJF-ST

CASE TITLE: Scalia v. Ramiza Food Corp. et al

PLTFFS ATTY:        Amy Tai
                    X present          not present




DEFTS ATTY:         Frank Graziadei
                    X present          not present




COURT REPORTER:

COURTROOM DEPUTY: BMM


X     CASE CALLED.

      HEARING HELD/ CONT'D TO                        .

      ORDER ENTERED ON THE RECORD.

OTHER: The parties have filed a form signed by Plaintiff and
Defendants Sheak Ripon and Syeda Shahtaj consenting to the
jurisdiction of the magistrate judge. As Plaintiff still wishes
to proceed to judgment against defaulting defendant Ramiza
Corp., that defendant shall be severed from this action. The
Clerk of the Court is directed to open a separate civil action
for Plaintiff’s claims against Ramiza Corp., which case shall be
assigned to this Court and MJ Tiscione, and to waive any filing
fees. Upon the severance of Ramiza Corp., the consent form will
be signed by this Court and the remaining claims against
Defendants Ripon and Shahtaj will proceed before the magistrate
judge for all purposes.

Plaintiff’s motion for a default judgment against Ramiza Corp.
Case 2:20-cv-03596-SJF-ST Document 62 Filed 08/10/20 Page 2 of 2 PageID #: 702
shall be filed in the new action. A hearing in aid of judgment
on that motion will be held by telephone on 9/18/20 at 10:30
a.m., at which time the parties are directed to call the
teleconferencing number (877) 336-1280 and follow the automated
instructions. The access code is 7215690. A further telephone
conference in the new action is scheduled for 12/17/20 at 10:00
a.m.
